Citation Nr: 0511130	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from March 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from October 2001.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the claim of entitlement to 
an initial compensable rating for this service-connected 
disability.  In August 2004, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  
Following completion of the development to the extent 
possible and a continued denial of the veteran's initial 
compensable rating claim, the RO returned the veteran's case 
to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal decision has been 
obtained.  

2.  Of the two sets of post-service audiometric test results 
included in the claims folder, the one which reflects the 
highest level of hearing impairment (which was obtained 
during a compensation examination conducted by VA in February 
2002) corresponds to numeric designations no worse than Level 
II for the veteran's right ear and Level IV for his left ear.  




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100 and § 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in August 2004 in the present case, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to his initial 
compensable rating claim but that he must provide enough 
information so that VA could request the relevant records.  
Further, VA informed the veteran of his opportunity to submit 
"evidence necessary to support . . . [his] claim."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.  

Additionally, the February 2002 rating decision, the 
statement of the case (SOC) issued in October 2003, and the 
supplemental statement of the case (SSOC) issued in December 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his initial compensable 
rating claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that the 
veteran failed to respond to the August 2004 letter and to 
the SSOC which was recently issued in December 2004.  

Furthermore, the veteran has been accorded a pertinent VA 
examination during the current appeal.  In addition, pursuant 
to the August 2004 Board remand, the veteran was scheduled 
for another VA audiological evaluation to determine the 
current nature and extent of his service-connected bilateral 
hearing loss.  In the August 2004 letter, as well as in a 
separate letter subsequently furnished to the veteran in 
October 2004, he was informed of the importance of reporting 
for the scheduled examination.  See, 38 C.F.R. § 3.655(b) 
(2004) (which stipulates that failure to report for an 
examination scheduled in conjunction with a claim for 
increase will result in the denial of the claim).  However, 
the veteran failed to report to the scheduled VA examination.  

In this regard, the Board notes that the veteran has the 
responsibility of reporting for an examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist is not a one-way street.  If a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  As the veteran failed to cooperate by reporting to 
the recently scheduled VA audiological examination despite 
adequate notice of the importance of his attendance at such 
testing, the Board finds that VA has no outstanding duty to 
accord him any additional evaluation.  In addition, the Board 
will adjudicate the veteran's initial compensable rating 
claim based upon the evidence currently included in his 
claims folder.  

Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's initial compensable rating claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 2002 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disorder, effective from 
October 2001.  Service medical records are negative for 
complaints of, treatment for, or findings of defective 
hearing.  Service personnel records indicate that the 
veteran's in-service responsibilities included work as a 
radio operator mechanic which involved operating airborne 
transmitting and receiving equipment.  His Troop Carrier 
Squadron received Battle Honors for participating in the 
flying of unarmed and unarmored aircraft during the initial 
phases of the invasion of Normandy in June 1944.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant laws and regulations, evaluations 
of defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2004) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85(h) are used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2004).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2004).  

The veteran has asserted that his service-connected hearing 
loss is more severe than the current noncompensable rating 
indicates.  In particular, he has contended that he has worn 
hearing aids since 1956 and that his service-connected 
bilateral hearing loss has resulted in a very poor quality of 
life for him (especially when, despite wearing hearing aids, 
he tries to converse with someone in a noisy area).  The 
veteran's lay descriptions that his hearing loss has worsened 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

The claims folder contains no records of post-service 
outpatient audiological treatment.  In fact, the only reports 
of post-service evaluation of the veteran's hearing acuity, 
which have been obtained and associated with his claims 
folder, are copies of the private audiological testing 
completed in July 2001 and the VA audiological examination 
conducted in February 2002.  The Board acknowledges that, in 
the notice of disagreement which was received at the RO in 
November 2002, the veteran asserted that the February 2002 VA 
examination was inadequate because the examiner "had . . . 
[him, the veteran] keep in . . . [his] hearing aids for part 
of . . . [the] examination."  Importantly, however, the fact 
remains that the results of this VA evaluation provide 
evidence of a more severe hearing defect than that found on 
the earlier, private evaluation in July 2001.  Further, as 
the Board has noted, reports of the post-service private and 
VA examinations are the only pertinent post-service medical 
records which have been procured and associated with the 
veteran's claims folder.  In addition, when asked to report 
for another VA audiological examination to determine the 
current nature and extent of the service-connected bilateral 
hearing loss, the veteran failed to report.  As such, the 
Board finds that consideration of the veteran's initial 
compensable rating claim, based upon the results of the VA 
audiological testing completed in February 2002, is 
appropriate.  

Accordingly, recent audiometric testing conducted at the 
February 2002 VA audiological examination revealed puretone 
thresholds of 30, 65, 70, and 60 decibels in the veteran's 
right ear, and 35, 60, 75, and 65 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 56.5 decibels for his right 
ear and 58.75 decibels for his left ear.  Additionally, the 
veteran had speech discrimination scores of 84 percent 
correct in his right ear and 80 percent correct in his left 
ear.  Applying 38 C.F.R. § 4.85, Table VI (2004) to these 
results, the veteran has a numeric designation of II for his 
right ear and IV for his left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (2004) results in a finding that a 
noncompensable disability evaluation for the veteran's 
service-connected hearing loss is warranted.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  
The February 2002 VA audiological examination does not 
provide findings that the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more (in either ear) or that the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz (in either ear).  
Consequently, an initial compensable rating for 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted.  See 
38 C.F.R. § 4.86(a) & (b) (2004).  

Consequently, the Board concludes that a compensable 
schedular disability evaluation for the service-connected 
hearing loss cannot be granted.  See, 38 C.F.R. § 4.7, 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100 
and § 4.86 (2004).  The preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for service-connected bilateral hearing 
loss.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected bilateral 
hearing loss has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


